Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
En la opinión concurrente que emitiéramos en el caso de Escobar Galarza v. Banuchi Pons, 114 D.P.R. 138, 139 (1983), expresamos que:
Somos del criterio que una de las labores principales —sino la principal— de este honorable Tribunal es la de orientación y/o la de implantación de normas o guías que ayuden a la profesión legal en general y, en particular, res-pecto a aquellas áreas del derecho en donde, a pesar del es-fuerzo realizado en el pasado, todavía existen lagunas que dificultan la labor que realizan día a día nuestros compa-ñeros jueces de instancia y nuestros compañeros abogados. Entendemos que tenemos la obligación de así hacerlo, no obstante el hecho de estar conscientes de que dichas normas y guías, por ser precisamente la creación de seres humanos, nunca podrán ser perfectas y por ello, las mismas estarán siempre sujetas a modificación y corrección en el futuro. (Opinión concurrente, Juez Rebollo López.)
*814Esa obligación, sin embargo, conlleva responsabilidades. En primer lugar, y a manera de ejemplo, tenemos la respon-sabilidad de velar por que la situación de hechos en relación con la cual se establece la norma sea una apropiada y de que la misma sea lo más completa posible. En otras palabras, este Tribunal no puede darse el “lujo” de establecer normas y guías abstractas y de que las mismas, en lugar de ayudar a la profesión legal, tengan el efecto de complicar la situación existente. No obstante reconocer que la opinión que se emite en el presente caso tiene el loable propósito de “llenar una la-guna” existente en nuestro procedimiento criminal, por en-tender que la misma adolece de las antes mencionadas fallas es que nos vemos obligados a disentir.
Mediante el presente recurso de certiorari el acusado-peti-cionario pretende revisar una resolución emitida por el Tribunal Superior de Puerto Rico, Sala de Mayagüez, denegando una moción que éste radicara, en la cual solicitaba la desesti-mación de la acusación contra él radicada por una alegada in-fracción al Art. 168 del vigente Código Penal, ello al amparo de los incisos (e) y (p) de la Regla 64 de las de Procedimien-to Criminal. (1)
*815Es principio jurisprudencial conocido y trillado que una moción para desestimar una acusación, o cualquier cargo de la misma, sólo podrá basarse en uno o más de los varios fun-damentos que la citada Regla 64 enumera. Suárez Sánchez v. Tribunal Superior, 92 D.P.R. 507, 515 (1965). La improce-dencia de la desestimación solicitada en el presente caso, al amparo del transcrito inciso (e), es manifiesta.
Procede, en su consecuencia, que nos cuestionemos si en el presente caso el Ministerio Fiscal radicó la acusación ante el Tribunal Superior contra el aquí peticionario “sin que se hu-biere determinado causa probable [en la vista preliminar cele-brada al amparo de la Regla 23] por un magistrado u orde-nado su detención para responder del delito, con arreglo a la ley y a derecho”. Regla 64 (p) de Procedimiento Criminal.
En el pasado hemos resuelto que una moción para desesti-mar, basada en el inciso (p) de la Regla 64, sólo procede “en ausencia total de prueba que demuestre la existencia de causa probable para creer que el acusado cometió el delito que se le imputa”, Pueblo v. Tribunal Superior, 104 D.P.R. 454, 459 (1975); Vázquez Rosado v. Tribunal Superior, 100 D.P.R. 592 (1972). El peticionario en el presente caso no cuestiona la corrección de la determinación de causa probable para radi-car acusación que se hiciera en la vista preliminar que se le celebrara al amparo de las disposiciones de la Regla 23 de las de Procedimiento Criminal.
Lo que el peticionario sí cuestiona son los procedimientos en la determinación de causa probable para arresto ocurridos con anterioridad a la mencionada vista preliminar. A nuestro entender, ello hace mandatorio que este Tribunal se enfrente, y resuelva, el punto central y clave de si una determinación de causa probable para acusar —realizada al amparo de la citada Regla 23— “subsana” o no la desviación en el procedi-miento seguido en la obtención de la determinación de causa probable para el arresto en el presente caso.
*816El Tribunal, en la opinión que emite en el presente caso, “estima” que no es “aconsejable” pronunciarse al respecto por razón de que el “Ministerio Público no ha hecho plantea-miento alguno sobre ese particular”. Somos del criterio que al así actuar, este Tribunal incumple con su deber de pautar el Derecho mediante el establecimiento de normas claras, pre-cisas, y completas. La presente decisión ha creado una norma trunca e inservible que, desafortunadamente, tendrá el efecto indeseable de causar confusión en la profesión legal.

(1) La citada Regla 64 en sus incisos (e) y (p) establece:
“La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas, sólo podrá basarse en uno o más de los siguientes fun-damentos :
“ (e) Que el acusado ha sido convicto, o ha estado expuesto a serlo, o ha sido absuelto del delito que se le imputa. Si la moción para desestimar se basare en este fundamento, la misma expresará el nombre bajo el cual el acusado fue convicto, expuesto a convicción o absuelto, y la fecha, tribunal y lugar de convicción, exposición o absolución. La moción para desestimar podrá presentarse por cualquier acusado que hubiere sido absuelto por los méritos del caso, no obstante haber existido cualquier defecto en la acusa-ción o denuncia.
“(p) Que se ha presentado contra el acusado una acusación o denun-cia, o algún cargo de las mismas, sin que se hubiere determinado causa probable por un magistrado u ordenado su detención para responder del delito, con arreglo a la ley y a derecho.” 34 L.P.R.A. Ap. II, R. 64.